Citation Nr: 1206454	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  06-07 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for biliary cirrhosis with esophageal varices.

2.  Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 2003, and an additional unverified period of service lasting 9 years, 10 months, and 16 days. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims files was subsequently transferred to the Roanoke, Virginia RO.  


FINDING OF FACT

Prior to the Board's March 12, 2009, decision addressing his service connection claims for biliary cirrhosis with esophageal varices and hepatitis B, the Veteran died.


CONCLUSIONS OF LAW

1.  The March 12, 2009, Board decision addressing the issues entitlement to service connection for biliary cirrhosis with esophageal varices and hepatitis B is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 

2.  Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

Unfortunately, the Veteran died in January 2009, prior to the March 2009 Board decision awarding service-connection for biliary cirrhosis with esophageal varices and denying service connection for hepatitis B.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, the March 12, 2009, Board decision addressing the issues of biliary cirrhosis with esophageal varices and hepatitis B is vacated.

Dismissal

The Veteran died during the pendency of the appeal.  Again, as a matter of law, appellants' claims do not survive their deaths.  Id.  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The Board's March 12, 2009, decision granting service connection for biliary cirrhosis with esophageal varices and denying service connection for hepatitis B is vacated.

The Veteran's appeal for entitlement to service connection for biliary cirrhosis with esophageal varices and hepatitis B is dismissed



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


